 



Exhibit 10.15
SECOND AMENDMENT TO THE
RECEIVABLES FINANCING AGREEMENT
     THIS SECOND AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT, dated as of
December 27, 2007 (this “Amendment”), is entered into by and among PALISADES
ACQUISITION XVI, LLC, a Delaware limited liability company (the “Borrower”),
PALISADES COLLECTION, L.L.C., a Delaware limited liability company (the
“Servicer”), FAIRWAY FINANCE COMPANY, LLC ( the “Lender”), BMO CAPITAL MARKETS
CORP. (“BMO CM”), as Administrator for the Lender (in such capacity, the
“Administrator”) and as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”), and BANK OF MONTREAL (“BMO”), as liquidity
agent for the Liquidity Providers (in such capacity, the “Liquidity Agent”).
Capitalized terms used and not otherwise defined herein are used as defined in
the Receivables Financing Agreement, dated as of March 2, 2007 (as amended,
supplemented or otherwise modified, the “Receivables Financing Agreement”),
among the Borrower, the Servicer, the Lender, the Administrator, the Collateral
Agent and the Liquidity Agent.
     WHEREAS, the parties hereto desire to amend the Receivables Financing
Agreement in certain respects as provided herein;
     NOW THEREFORE, in consideration of the premises and other material
covenants contained herein, the parties hereto agree as follows:
     SECTION 1. Amendments. The Receivables Financing Agreement is hereby
amended as follows:
     1.1 The definition of “Collection Rate” as set forth in Section 1.1 of the
Receivables Financing Agreement is hereby amended and restated in its entirety
to read as follow:
     “Collection Rate” means, for any Pool as of the last day of any Collection
Period, the quotient (expressed as a percentage) of (i) the cumulative
Collections for such Pool (net of the corresponding Servicing Fees) received
from January 1, 2008 through such date, divided by (ii) the Expected Pool
Collections for such Pool from January 1, 2008 through such date.
     1.2 The definition of “Expected Pool Collections” as set forth in
Section 1.1 of the Receivables Financing Agreement is hereby amended and
restated in its entirety to read as follow:
     “Expected Pool Collections” means, as of any date of determination and for
any Pool, the amount of collections expected to be received on such Pool through
such date (net of the corresponding expected Servicing Fees) in accordance with
the “cumulative collection curve” provided to the Administrator on December 27,
2007 (or any reduced, but not increased, “cumulative collection

 



--------------------------------------------------------------------------------



 



curve” (prepared in the event of an accounting impairment taken with respect to
such Pool) required to be subsequently provided to the Administrator).
     1.3 The definition of “Rolling Collection Rate” is hereby added to
Section 1.1 of the Receivables Financing Agreement in alphabetical order as
follows:
     “Rolling Collection Rate” means, as of the last day of any specified
Collection Periods, the quotient (expressed as a percentage) of (i) the
Collections for all Pools (net of the corresponding Servicing Fees) during such
Collection Periods, divided by (ii) the Expected Collections for all Pools
(based on the “cumulative collection curve” provided to the Administrator on
December 27, 2007) for such Collection Periods.
     1.4 The definition of “Program Fee” as set forth in Section 1.1 of the
Receivables Financing Agreement is hereby amended and restated in its entirety
to read as follows:
     “Program Fee” has the meaning set forth in the Fee Letter, plus, with
respect to the Distribution Date occurring on January 10, 2008, $475,000,
payable on January 10, 2008.
     1.5 Section 10.1 is hereby amended by adding a new paragraph at the end
thereof to be and to read as follows:
     10.1.14 Rolling Collection Rate. The Rolling Collection Rate (i) for any
two consecutive Collection Periods (commencing with the January and February
2008 Collection Periods), is less than 85% or (ii) for any three consecutive
Collection Periods (commencing with the January, February and March 2008
Collection Periods), is less than 95%.
     SECTION 2. Receivables Financing Agreement in Full Force and Effect as
Amended.
     Except as specifically amended hereby, the Receivables Financing Agreement
shall remain in full force and effect. All references to the Receivables
Financing Agreement shall be deemed to mean the Receivables Financing Agreement
as modified hereby. This Amendment shall not constitute a novation of the
Receivables Financing Agreement, but shall constitute an amendment thereof. The
parties hereto agree to be bound by the terms and conditions of the Receivables
Financing Agreement, as amended by this Amendment, as though such terms and
conditions were set forth herein.
     SECTION 3. Miscellaneous.
          A. On and as of the date hereof, the Borrower hereby confirms,
reaffirms and restates the representations and warranties set forth in
Section 8.1 of the Receivables Financing Agreement mutatis mutandis, except to
the extent that such representations and warranties expressly relate to a
specific earlier date in which case the Borrower hereby confirms, reaffirms and
restates such representations and warranties as of such earlier date.

2



--------------------------------------------------------------------------------



 



          B. This Amendment may be executed in any number of counterparts, and
by the different parties hereto on the same or separate counterparts, each of
which when so executed and delivered shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. The effectiveness of this Amendment is subject to the condition
precedent that the Administrator shall have received counterparts of this
Amendment, duly executed by all parties hereto.
          C. The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
          D. This Amendment may not be amended or otherwise modified except as
provided in the Receivables Financing Agreement.
          E. Each of the Administrator and the Lender do not waive and have not
waived, and hereby expressly reserve, its right at any time to take any and all
actions, and to exercise any and all remedies, authorized or permitted under the
Receivables Financing Agreement, as amended, or any of the other Transaction
Documents, or available at law or equity or otherwise.
          F. The Borrower agrees to pay and reimburse the Administrator for all
its reasonable costs and out-of-pocket expenses incurred in connection with the
preparation and delivery of this Amendment, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrator.
          G. Any provision in this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          H. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN THOSE SET FORTH IN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the 27th of December, 2007.

            PALISADES ACQUISITION XVI, LLC, as Borrower
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Manager   
    BMO CAPITAL MARKET CORP., as Administrator and as Collateral Agent
      By:   /s/ John Pappano         Name:   John Pappano        Title:  
Managing Director     

S-1



--------------------------------------------------------------------------------



 



            FAIRWAY FINANCE COMPANY, LLC, as Lender
      By:   /s/ Orlando Figueroa         Name:   Orlando Figueroa       Title:  
Vice President     



S-2



--------------------------------------------------------------------------------



 



            PALISADES COLLECTION, L.L.C, as Servicer
      By:   /s/ Gary Stern         Name:   Gary Stern       Title:   Manager   
 

S-3



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as Liquidity Agent
      By:   /s/ Gary Herron         Name:   Gary Herron        Title:   Vice
President     

S-4